Mikoll, J.
Appeal from an order of the Family Court of Sullivan County (Mizel, J.), entered February 19, 1997, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to extend respondent’s placement with petitioner.
Respondent maintains that petitioner’s request for an extension of his placement had an insufficient basis and Family Court abused its discretion in granting the request following a hearing (see, Family Ct Act § 355.3 [4]). Regardless of the merit of these assertions, the subject appeal is now moot as a result of the expiration of the six-month placement period that was directed in the order before this Court for its review (see, Matter of Donald MM., 241 AD2d 634). Accordingly, this appeal must be dismissed in that respondent has now received the *711precise relief he sought from this Court, namely, his release from petitioner’s custody.
Cardona, P. J., Crew III, Yesawich Jr. and Peters, JJ., concur.
Ordered that the appeal is dismissed, as moot, without costs.